Claims 1-22 are currently pending with claims 4, 5, and 10-22 being withdrawn as directed to a non-elected invention.  Claims 1-3, and 6-9 are under consideration. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 4,027,476 to Schmidt (Schmidt).  
As to claims 1-3 and 9, Schmidt discloses a composite catalyst bed comprising a foam metal matrix packed with a plurality of catalyst particles (abstract).  The foam metal matrix comprises a network of interconnected ligaments defining a plurality of interconnected pores filled by catalyst particles (figures 1 and 2).  The pores of the foam metal matrix hold the catalyst particles in place to 
Schmidt discloses a rocket motor 60 comprising a casing 62 having an inlet plate 64 and an outlet plate 66, and a three-dimensional metal matrix 68 containing catalyst particles 67 therein (figure 10).  Hot exhaust gases pass through the pores of the three-dimensional metal matrix containing catalyst particles and out an exhaust opening (column 6, lines 35-45).  The matrix conducts heat transfer in the bed to provide uniform temperature and hence better operation of the catalyst (column 5, lines 50-55; and column 7, lines 5-15).  The uniform temperature at least indicates that the gas would be able to surround the entirety or a large portion of the catalyst particles so as to promote the capability of the catalyst to decompose the 
Schmidt discloses that an average diameter of the catalyst particles is about ¼ to 1/5 of the pore size of the foam metal (column 2, lines 60-65).  
As to claim 6-8, the catalyst particles are made of a ceramic carrier coated with an active metal (column 4, lines 35-40).  In particular, the catalyst particles are made of iridium coated on aluminum oxide (column 4, lines 40-45).  

Applicant alleges that there would be a bond between the catalyst particles and the foam metal because the catalyst particles were locked and immobilized within the pores of the foam metal.  The examiner respectfully disagrees. 
The pores of the foam metal matrix hold the catalyst particles in place to alleviate attrition of the particles (abstract).  The catalyst particles are packed tightly against one another and packed against the foam metal matrix such that the relative movement of the catalyst particles is restrained by the matrix (column 2, lines 35-40).  The catalyst particles are pushed into indentations in the ligaments of the foam metal so as to restrain movement thereof (column 5, lines 10-20).  The catalyst particles are locked in the pores of the foam metal matrix by vibration followed by compression (column 2, lines 45-55). There is no teaching or suggestion in Schmidt of the use of an adhesive material, a bonding agent to secure the catalyst particles to the foam metal matrix. Nowhere does Schmidt disclose a step of applying the heat to melt the catalyst particles so as to join the catalyst particles to the foam metal matrix.  The catalyst particles are restrained from any appreciable movement 
Applicant further states that since the catalyst particles were packed tightly against one another and packed against the foam metal matrix, a fluid inside the pores of the foam metal would not be able to surround a large portion of the catalyst particles.  
The examiner respectfully disagrees. 
Schmidt discloses a rocket motor 60 comprising a casing 62 having an inlet plate 64 and an outlet plate 66, and a three-dimensional metal matrix 68 containing catalyst particles 67 therein (figure 10).  Hot exhaust gases pass through the pores of the three-dimensional metal matrix containing catalyst particles and out an exhaust opening (column 6, lines 35-45).  The matrix conducts heat transfer in the bed to provide uniform temperature and hence better operation of the catalyst (column 5, lines 50-55; and column 7, lines 5-15).  The uniform temperature at least indicates that the gas would be able to surround the entirety or a large portion of the catalyst particles so as to promote the capability of the catalyst to decompose the monopropellant, thereby preventing hot spots from developing (column 5, lines 50-55).  

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2011/0283873 to Wadley et al. (Wadley).  

As to claims 2 and 3, the open cell lattice structure is made of metal alloy (paragraph 13).  
As to claims 6-8, the ceramic rods provide enhanced ballistic performance and reduce mechanical shock transmitted to the rods.  The ceramic rods are equated to claimed impact adsorption material.  The ceramic rods are made of boron carbide or silicon carbide (paragraph 56).  
As to claim 9, the sandwich structure contains liquid or gas inside the open cells to provide significant mitigation of the shock waves created by projectile impacts (paragraph 35).  
Applicant alleges that the foam of the claimed invention is structurally different than the cellular material disclosed in Wadley because the cellular units of pyramidal truss are different from the claimed interconnected pores.  
The examiner respectfully disagrees.  
Applicant’s allegation is not commensurate in scope with the claim because the difference between the cellular units and the interconnected pores are not presently claimed to distinguish the claimed invention over the prior art. 
Applicant avers that Wadley fails to teach the interconnection opening which is not the same or larger than the diameter of the particles or fibers of the guest phase, nor does the fluid surround the entirety or a large portions of the one or more guest phases in the pore. 
The examiner respectfully disagrees.  
The interstitial housings such as ceramic rods are loosely fit within the lattice pores (paragraphs 44 and 49; and figures 5 and 6).  The phrase “loosely fit” indicates that there will be no chemical bonding between the interstitial housings and the open cell lattice structure layer. The ceramic rods correspond to the claimed fibers.  The ceramic rods must have an average diameter that is smaller than the average pore size of the pores so as they can fit inside the pores (figures 5 and 6).  
The air/fluid inside the cubic volume of the individual cells offering reactive resistance to wall compression and providing significant mitigation of the shock waves created by projectile impacts (paragraph 35).  
Accordingly, the rejection over Wadley is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toyosawa et al. (US 5,716,997) disclose a polymeric reticulated structure having a three-dimensional continuous network of internal open cells, and a low molecular weight material trapped inside the open cells (abstract).  The open cells are further filled with a functional material which is solid or liquid at room temperature (column 11, lines 20-60; and column 12, lines 5-45). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/Hai Vo/
Primary Examiner
Art Unit 1788